                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:18-CV-256-BO


CAROL ANN SIMPKINS,                           )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )                      ORDER
                                              )
NANCY A. BERRYHILL,                           )
Aeting Commissioner ofSocial Security,        )
                                              )
              . Defendant.                    )



       This cause comes before the Court on cross-motions for judgment on the pleadings. A

hearing was held on the motions before the undersigned on April 25, 2019, at Edenton, North

Carolina. For the reasons that follow, the decision of the Commissioner is reversed.

                                         BACKGROUND

       Plaintiff brought this action under 42 U.S.C. §§ 405(g) and 1383(c)(3) for review of the

final decision of the Commissioner denying her claim for supplemental security income (SSI)

pursuant to Title XVI 0fthe Social Security Act. Plaintiff protectively appiied for SSI on June 18,

2014, alleging a disability onset date of February 2, 2008. After initial denials, an Administrative

Law Judge (ALJ) held a hearing at which plaintiff, her attorney, and a vocational expert appeared.

Following the heating, the ALJ issued an unfavorable decision. The ALJ's decision became the

final, decision of the Commissioner when the Appeals Council denied plaintiffs request for review.

Plaintiff then timely sought review of the Commissioner's decision in this Court.
                                               DISCUSSION

         Under the Social Security Act, 42 U.S.C. §§ 405(g), and 1383(c)(3), this Court's review of

 the .Commissioner's decision is limited to determining whether the decision, as a whole, is

 supported by substantial evidence and whether the Commissioner employed the correct legal

 standard. Richardson v. Perales, 402 U.S. 3 89; 401 ( 1971 ). Substantial evidence is "such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion." Johnson v.

 Barnhart, 434 F .3d 650, 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

        An individual is considered disabled if he is unable "to engage in any substantial gainful

 activity by reason of any medically determinable physical or mental impairment which can be

· expected to result in death or which has lasted or can be expected to last for a continuous period
                                           j



 of not less than [twelve] months." 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

 individual "shall be determined to be under a disability only if his physical or mental impairment

 or impairments are of such severity that he is not only unable to do his previous work but cannot,

. considering his age, education, and work experience, engage in any other line of substantial gainful

work which exists in the national economy." 42 U.S.C. §      1382c(a)~3)(B).


        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant

bears the burden of proof at steps one through four, but the burden shifts to the Commissioner at

step five.· See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decisi.on regarding disability
                 J




can be made at any step of the process the inquiry ceases. See 20 C.F:R. §§ 404.1520(a)(4),

416.920(a)(4).

        At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the
                                                  2
· claimant has a severe impairment or combination of impairments. If the claimant pas a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20

C.F .R. Pt. 404, Subpt. P, App. 1. If the claimant's impairment meets or medically equais a Listing,

disability is conclusively presumed. If not, at step four, the claimant's residual functional capacity

(RFC) is assessed to determine if the claimant can perform his past relevant work. If so, the claim

is denied. If the claimant cannot perform past relevant work, then the burden shifts to the

Commissioner at step five to show that the claimant, based on his age, education, work experience,

and RFC, can perform other substantial gainful work. If the claimant cannot perform other work,

then he is found to be disabled. See 20 C.F.R. § 416.920(a)(4).

        Here at step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since her application date.     The ALJ found plaintiffs obesity, endometrial cancer, major

depression, personality disorder, asthma/chronic obstructive pulmonary disease (COPD), and

anxiety to be severe impairments at step two, but found that plaintiff did not have an impairment

or combination of impairments which met or equaled a Listing at step three. The ALJ found that

plaintiff could perforrii medium work with exertional and nonexertional limitations. At step four,
                                                                                           I

the ALJ found that plaintiff could not return to her past relevant work as a hairstylist but that,
                                       I

considering plaintiffs age, education, work experience, and RFC, plaintiff could perform jobs

which existed in significant numbers in the national economy, specifically marker, linen room

attendant, and coffee maker. Thus, the ALJ found that plaintiff was not disabled from
                                                                                    ,, June 18,

2014, through the date of her decision. Tr. 13-22.

       To be able to perform medium work, a claimant must be able lift up to fifty pounds, with

frequent lifting or carrying of objects weighing up to twenty-five pounds, and be able to sit, stand,


                                                  3
 or walk six out of eight hours in each day. See 20 C.F.R. § 416.967(c). Plaintiff testified at the

·. hearing that she purchased a half-gallon of milk at a time and could lift and carry a ten-to-fifteen

 pound bag of dog food, but that she did not know if she could lift that amount on a frequent basis. ·

 Tr. 52-53. The ALJ, however, found that plaintiff would be able to frequently lift and carry objects

 up to twenty-five pounds over an eight-hour work day, without citing any relevant evidence for

 t4at conclusion. For example, although the ALJ mentions that plaintiff presented to her physician

 with normal gate and station and had normal range of motion of her extremities, none of these

 fip.dings have bearing on whether plaintiff, with a body mass index of fifty as well as asthma and

 COPD, could lift and carry. up to fifty pounds during an eight-hour work day. The ALJ simply

 provided no logical bridge for concluding that plaintiff could perform the exertional demands of

 medium work. Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quotation and citation

 omitted).

         Moreover, in addition to her morbid obesity, plaintiff had COPD and asthma. Although

 the record does not reflect that plaintiffs COPD was severe, plaintiff is a smoker and had to use

 an inhaler several times a day. Although the ALJ made reference to having considered plaintiffs
   :                                                                                              .   .


 morbid obesity, the decision does not reflect that she adequately considered its effects, coupled

 with plaintiffs asthma and COPD, on plaintiffs ability to perform work at the medium, or any,

 exertional level. See SSR 02-1 p.

                                     Reversal for Award of Benefits

         The decision of whether to reverse and remand for benefits or reverse and remand for a

 n~w hearing is orte that "lies within the so:und discretion of the district court." Edwards v. Bowe~,
 672 F. Supp. 230, 237 (E.D.N.C. 1987); see also Evans v. Heckler, 734 F.2d 1012, 1015 (4th Cir.


                                                   4
 1~84).     When "[o]n the state of the record, [plaintiffs] entitlement to benefits is wholly

 established," reversal for award of benefits rather than remand is appropriate. Crider v. Harris,

 624 F.2d 15, 17 (4th Cir. 1980). The Fourth Circuit has held that it is appropriate for a federal

 court to "reverse without remanding where the record does not contain substantial evidence to

 s-µpport a decision denying coverage under the correct legal standard and when reopening the

 record for more evidence would serve no purpose." Breeden v. Weinberger, 493 F.2d 1002, 1012

 (4th Cir. 1974). Remand, rather than reversal, is required, however, when the ALJ fails to explain

 his reasoning and there is ambivalence in the medical record, precluding a court from "meaningful

. review." Radford v. Colvin, 734 F .3d 288, 296 (4th Cir. 2013).

          Light work requires a claimant to be able to lift no more than twenty-pounds at a time, with

fr~quent   lifting and carrying of objects weighing up to ten pounds. 20 C.F.R. § 416.967(b). The

ALJ found plaintiff una~le to perform her past releyant work as a hair stylist, which was classified

as light work, because of plaintiffs nonexertional limitations. The record evidence considered by

the ALJ, including plaintiffs testimony and the objective medical record, would appropriately

support a finding that plaintiff could perform the exertional demands of light work. Based on

plaintiffs age, education, and previous work experience, a determination that plaintiff could

pbrform light work would result in a finding of disabled under the Medical-Vocational Guidelines'.

20 C.F.R. 40.4 Subpart P App'x 2 Rule 202.04. Accordingly, remand would serve no purpose and

reversal is appropriate.

                                           CONCLUSlON

          For the foregoing reasons, plaintiffs motion for judgment on the pleadings [DE 22] is

GRANTED. Defendant's motion for judgment ·on the pleadings [DE 24] is DENIED. The


                                                   5
decision of the ALJ is REVERSED and this matter is REMANDED to the Commissioner for an
 !

award of benefits. The clerk is DIRECTED to close the case.



SO ORDERED,     thi~ ~day of May, 2019.


                                        I

                                            ~tr:!:
                                            TRRENCEW:BOYLE
                                            CHIEF UNITED STATESDSTRic;JUDGE




                                             6
